

116 HR 3206 IH: Protecting Europe’s Energy Security Act of 2019
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3206IN THE HOUSE OF REPRESENTATIVESJune 11, 2019Mr. Kinzinger (for himself, Mr. Pence, and Mr. Heck) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions with respect to the provision of certain vessels for the construction of
			 Russian energy export pipelines, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Europe’s Energy Security Act of 2019. 2.Sense of Congress on Russian energy projectsIt is the sense of Congress that—
 (1)the Government of the Russian Federation, working through Russian state-owned enterprises, uses energy as a tool of coercion and political leverage;
 (2)the Government of Russia pursues a strategy to make European countries dependent on Russia for energy supplies, so as to increase this political leverage;
 (3)a central aspect to this Russian strategy is the development of export energy pipelines that are driven not by commercial viability but by the foreign policy goals of Russia;
 (4)the Nord Stream 2 pipeline and the Turk Stream pipeline are two examples of such Russian energy export pipelines;
 (5)the President should take action to halt such Russian energy export pipelines unless the President determines that doing so is not in the national interest of the United States; and
 (6)in making such a determination, the President should consider whether— (A)the non-Russian parties involved in the project have put in place safeguards to minimize the ability of Russia to use the pipeline as a tool of coercion and political leverage, including by requiring unbundling of energy production and transmission, transparency in the energy market, and effective regulatory oversight; and
 (B)the non-Russian parties involved in the project have taken concrete steps to ensure that it will not result in a significant decrease in the transit of Russian energy exports through existing pipelines in other countries, particularly Ukraine.
				3.Sanctions with respect to the provision of pipe-laying vessels for the construction of Russian
			 energy export pipelines
 (a)In generalThe President shall impose the sanctions described in subsection (b) on each foreign person that the President determines knowingly, on or after the date of the enactment of this Act, sells, leases, or provides pipe-laying vessels for the construction of any Russian-origin energy export pipeline that makes landfall in Germany or Turkey.
			(b)Sanctions described
 (1)In generalThe sanctions described in this subsection are the following: (A)Asset blockingThe blocking, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), of all transactions in all property and interests in property of a foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (B)Inadmissibility to the United StatesIn the case of a foreign person who is an individual— (i)ineligibility to receive a visa to enter the United States or to be admitted to the United States; or
 (ii)if the individual has been issued a visa or other documentation, revocation, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of the visa or other documentation.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of a measure imposed pursuant to subsection (a) or any regulation, license, or order issued to carry out this section shall be subject to the penalties specified in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of such section.
				(3)Exception relating to importation of goods
 (A)In generalThe requirement to block and prohibit all transactions in all property and interests in property under subsection (b)(1)(A) does not include the authority to impose sanctions on the importation of goods.
 (B)Good definedThe term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
 (4)Exception to comply with united nations headquarters agreementSanctions under paragraph (1)(B) shall not apply with respect to the admission of an alien to the United States if the admission of the alien is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
				(c)Implementation; regulatory authority
 (1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
 (2)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
 (d)National interest waiverThe President may waive the application of the sanctions under subsection (b) with respect to a foreign person if the President—
 (1)determines that such a waiver is in the national interest of the United States; and (2)submits to the appropriate congressional committees a notice of and justification for the waiver.
 (e)Termination and sunsetThe authority to impose sanctions with regards to a person involved in the construction of a particular Russian energy export pipeline under subsection (b), and any sanctions imposed pursuant to such authority, shall terminate on the earlier of—
 (1)the date on which the President certifies to the appropriate congressional committees that appropriate safeguards have been put in place to—
 (A)minimize the ability of Russia to use the pipeline as a tool of coercion and political leverage, including by achieving unbundling of energy production and transmission so that Russian state-owned entities do not control the transmission network for the pipelines, transparency in the energy market, and effective regulatory oversight; and
 (B)ensure, barring unforeseen circumstances, that the project would not result in a decrease of more than 25 percent in the transit of Russian energy exports through existing pipelines in other countries, particularly Ukraine, relative to the average monthly transit of Russian energy exports through such pipelines in 2018; or
 (2)the date that is 10 years after the date of the enactment of this Act. (f)DefinitionsIn this section:
 (1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on the Judiciary, and the Committee on Financial Services of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on the Judiciary, and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (3)Foreign personThe term foreign person means an individual or entity that is not a United States person. (4)KnowinglyThe term knowingly with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (5)Pipe-laying vesselThe term pipe-laying vessel means an offshore vessel that can be used in the construction of subsea infrastructure and is engaged in pipe-laying at depths of 100 feet or more below sea level.
 (6)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.
					